Sedgwick, J.,
dissenting.
I think that the majority opinion gives altogether too much consideration to the fact that there have been three jury trials and three verdicts against the defendant. It is said that the rule to be enforced is: “If a case has been tried three times, the verdict each time being in favor of plaintiff, this court will not set aside the last -verdict as being against the weight of the evidence, unless the evidence is clearly insufficient to support the verdict.” *597Souchek v. Karr, 83 Neb. 649. But the settled rule of this court is that a verdict will not be set aside because of insufficiency of the evidence in any case, unless “the evidence is clearly insufficient to support the verdict.” This pronouncement, then, in the Karr case is nothing more than a declaration that the court will consider the fact that former verdicts have been found against the defendant. How much consideration should be given to that fact depends upon circumstances connected with the former conviction. In the citation from 2 R. C. L. p. 199, sec. 169, the author is speaking of directed verdicts and cases where former verdicts have been set aside for insufficiency of the evidence. If the court has declared that the whole evidence, fairly considered, is insufficient to sustain a verdict of guilt, and again a second verdict, and a jury finds a third verdict of guilt upon the same evidence, the court would seriously consider whether to affirm the third conviction or dismiss the case, and that would, under the decision in Souchek v. Karr, supra, depend upon whether the verdict was clearly wrong. If, on the other hand, the former verdicts were set aside for errors in submitting the case so that the merits of the case had not been passed upon by the jury, if the verdict of guilt in the former trials was caused by erroneous instructions, it could not be considered that the jury had passed upon the sufficiency of evidence. It was the instructions of the court that caused the former verdicts, as though the court had instructed the jury to return such verdicts. In the Iowa case cited, State v. Cross, 12 Ia. 66, the former verdict had been set aside because one of the jurors had not clearly consented to a verdict of guilty. The case was properly submitted, and eleven jurors had found the evidence sufficient. The court gave some consideration to the fact that 23 jurors had passed upon the sufficiency of the evidence. We give much consideration to the fact that one jury has done so, and will not set aside their verdict unless clearly wrong. This court has said that the first two attempts were mistrials. If this defendant has now had a fair trial, that is, if the evidence has all been fairly *598submitted to the jury, the question for the first time is whether that evidence proves the defendant’s guilt beyond a reasonable doubt.
There, is no direct evidence of the defendant’s guilt, and no proof of any tangible fact that necessarily points to his guilt, except the evidence of the witness Eichtencamp. Flege is the defendant, and of course his interest in the case is such that his evidence must be carefully scrutinized. When it became evident that either Eichtencamp or Flege committed this crime, and Eichtencamp was informed that that was the conclusion of the prosecuting officers, it became at once a contest between Eichtencamp and Flege, so that Eichtencamp’s evidence is also to be considered in view of that fact. When a great crime is committed that becomes notorious and shocks the whole community, it is natural for people, especially those who have had no experience in weighing evidence, to entertain belief as to who is guilty. When an ordinary individual gets the belief in his mind that a certain one is guilty, then his imagination will help out, and anything that appears tends to confirm that belief, and so in this case, in proving indications of Flege’s guilt derived from his conduct, we have the state proving by its witnesses that he did not cry, and those who are inclined to believe him guilty rather than Eichtencamp consider it some evidence of his guilt. The state by other witnesses proved that his eyes were red and his face swollen. That circumstance was perhaps inconsistent with the other, but was also evidence of guilt to those who observed that fact. I do not find in any of these statements in regard to what Flege did and how he acted any evidence whatever that tends to corroborate Eichtencamp. There is no man that can tell how he himself would look and exactly how he would act if he should go to his back yard and find a member of his own family horribly murdered. There, are no two men who would act exactly alike under such circumstances, and we cannot tell from the fact that defendant did or did not cry, or that his eyes were red, anything about his probable guilt. In order to support the verdict we must believe Eichtencamp, *599He is a perjured witness, self-confessed, and with the same interest as though he himself were on trial for this crime. It is more than probable that either Eichtencamp or this defendant committed this crime. Two witnesses testified that they heard a pistol shot at the Flege place at about 3 o’clock. If that is true, the defendant is probably not the guilty party. The defendant was not in that vicinity after about 1 o’clock that day. Of course, these witnesses may be mistaken. Several of the witnesses testified that they were within hearing distance and did not hear any pistol shot at about 1 o’clock, the time that Flege left. That evidence is not very important, because they might not have heard it, but it is to be considered. Eichtenkamp told many persons soon after the murder that after Flege had gone he went to the house and found Louise there. He swore to that upon the first investigation. There is no doubt about that. That he did so state and did so swear is proved by unimpeachable evidence. If he told the truth then, rather than upon the final trial, when he had an interest in testifying as he did, Flege is not guilty, since Louise was alive after Flege left. Dr. Haines, whom we all know to be absolutely competent ahd unprejudiced, testifies that, under the circumstances from his investigation of the contents of the stomach, he knows that Louise was not killed before 2 o’clock, and probably not until 3. He is supported by another witness who is unprejudiced. If this testimony is true, Flege is not guilty. They attempt to meet this testimony in several ways. ■ They put on several experts, who were apparently competent, to testify that when a person is killed, if there is a supply of gastric juice in the stomach, digestion will proceed until that supply is exhausted. They do not pretend that the stomach will keep on supplying this gastric juice after death. There is some other testimony upon that line that it is not necessary to mention. These experts seem to conclude that it is possible (barely possible) that Louise may have been shot as early as 1 o’clock. The evidence does not, prove beyond a reasonable doubt that she was shot as early as 1 o’clock, and, if she was not, Flege is not guilty. *600To further strengthen this evidence, one witness testifies that a bullet fired through the head as this one was might not produce instant death. His reason is that it might be deflected, and so pass around the brain, but certainly these doctors know whether the bullet went through the skull and came out through the skull. As it did go through the skull, what could it strike that would deflect it? The witness says that passing a probe through the course of the bullet would not prove that the bullet went directly through, because the probe would pass through the soft brain tissues; but I should think that the bullet would too, unless the brain was hard enough to deflect it, which is not probable. A circumstance which they prove and which they seem to think indicates Flege’s guilt is that he was slow about getting home after he and his brother had been to town. This they say indicates that he was dreading to meet the facts of Louise’s death; but to a man who wanted to find Plege innocent it might just as well mean that he had not known that any harm had come to Louise, or that there was any necessity, now that he had spent the most of the afternoon, of hurrying home. This conviction seems to be sustained upon the theory that, when a case has been tried three times to a jury and the defendant is found guilty every time, the court will not set aside a verdict, unless it is clearly wrong; but that is •true in any case, and the rule has no application except in those jurisdictions where the court has refused to set aside the verdicts of juries, even if they are clearly wrong. If the verdict is clearly wrong, and Plege is not guilty of this murder, a hundred irregular and illegal trials will not make him guilty. It is. possible that Plege may be guilty. Somebody is guilty, without doubt; but the fact that they cannot prove with certainty that some one else is guilty is not a sufficient reason for convicting Plege. There are circumstances clearly proved which tend to corroborate the defendant’s testimony, and none of importance which corroborate the story which Eichtencamp now tells. There is no reason for believing Eichtencamp rather *601than the defendant, and therefore the defendant is not proved guilty beyond a reasonable doubt.
Barnes, J., concurs in the above dissent.